Title: From Thomas Jefferson to Henry Dearborn, 29 March 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:Jefferson to Genl. Dearborne.
                            
                            Mar. 29. 07.
                        
                        Many officers of the army being involved in the offence of intending a military enterprize against a nation
                            at peace with the US. to remove the whole, without trial, by the paramount authority of the Executive, would be a
                            proceeding of unusual severity. some line must therefore be drawn to separate the more from the less guilty. the only
                            sound one which occurs to me is between those who believed the enterprize was with the approbation of the government, open
                            or secret, & those who meant to proceed in defiance of the government. concealment would be no line at all, because all
                            concealed it.    applying the line of defiance to the case of Lt. Meade, it does not appear by any testimony I have seen that
                            he meant to proceed in defiance of the government, but on the contrary that he was made to believe the government approved
                            of the expedition. if it be objected that he concealed a part of what had taken place in his communications to the
                            Secretary at war, yet if a concealment of the whole would not furnish a proper line of distinction, still less would the
                            concealment of a part. this too would be a removal for prevarication, not for unauthorised enterprize, & could not be a
                            proper ground for exercising the extraordinary power of removal by the President.    on the whole I think Lieutent. Mead’s is
                            not a case for it’s exercise. Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    